— In an action, inter alia, to recover damages for personal injuries, etc., the defendant Honeywell, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Schulman, J.), entered December 15, 2009, as denied those branches of its motion which were for summary judgment dismissing the causes of action alleging defective design and failure to warn insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant failed to establish, prima facie, its entitlement to judgment as a matter of law. Accordingly, we need not consider the sufficiency of the plaintiffs’ opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Koslow v Zenith Electronics Corp., 45 AD3d 810, 811 [2007]). Accordingly, the Supreme Court properly denied those branches of the appellant’s motion which were for summary judgment dismissing the causes of action alleging defective design and failure to warn insofar as asserted against it. Mastro, J.P., Rivera, Austin and Roman, JJ., concur.